Citation Nr: 1145031	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-32 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1961 to March 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for a back disorder, a lung disorder (claimed as pneumonia), and a sinus disorder.  The Veteran disagreed only with regard to the denial of service connection for a back disorder.  He perfected his appeal for this sole issue.  

In January 2009, the Veteran testified at a personal hearing held before the Decision Review Officer.  A transcript has been incorporated into the record.  


FINDINGS OF FACT

1.  The Veteran sustained a muscle strain, but not a lumbar spine injury or disease, during service.

2.  The Veteran did not experience chronic symptomatology of a lumbar spine disorder during service.

3.  The Veteran has not experienced continuous symptomatology of a lumbar spine disorder since service.

4.  Multilevel degenerative process of the lumbar spine did not manifest within one year of service separation in March 1966.  

5.  The current lumbar spine disorder is not related to service. 



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1).

With regard to the claim seeking service connection for a lumbar spine disorder, the notice requirements apply to all five elements of a service connection claim:  
(1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran pre-adjudication notice for his claim for service connection for a lumbar spine disorder by a letter dated in December 2007.  This notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  The December 2007 notice included appropriate notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds that VA has satisfied its duty to notify the Veteran.  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records are on file.  The Veteran submitted private treatment reports and did not report seeking VA treatment.  All available records were obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In May 2008 the Veteran submitted a VA Form 21-4142 for 
Dr. W.  Handwritten notations from RO staff indicated that in June 2008 this form was returned to the Veteran for completion because the form did not include the dates of treatment and for what disorder.  The VA Form 21-4142 for Dr. W's records was never returned.  The Veteran has not reported submitting any claims to the Social Security Administration for disability or supplemental income insurance benefits pertaining to his claimed disorder.  

VA did not provide an examination.  In determining whether a medical examination should be provided or medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained in this decision, the Board finds that the Veteran's account of an injury to the lumbar spine in service (as opposed to muscle strain of the low back) and his experiencing chronic symptomatology in service lacks credibility in light of all the record of evidence, and that the weight of the evidence also demonstrates no continuous symptoms of lumbar spine symptomatology since service.  Under these circumstances, there is no duty to provide a medical opinion regarding the claimed disorder because there is no in-service injury or disease of the spine to which a currently diagnosed disability of the spine could be related.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; see also McLendon. 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of in-service disorder or injuries, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disorder would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disorder of the spine, other than muscle strain, or a factually inaccurate account of continuous post-service symptoms of the low back, and could only result in a speculative opinion or purported opinion of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that his current low back disorder, which include symptoms of back pain for which he contends he has undergone five (5) spinal fusions surgeries to include the placement of spinal fixation pins, began in service and continues to present.  See February 2009 RO hearing transcript.  The Veteran testified at a DRO hearing in February 2009 that he had been injured in late 1964 while performing his duties.  

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur a lumbar spine injury or disease in service, and did not experience chronic symptoms of a lumbar spine disorder during service.  The Board finds that the Veteran did experience an episode of muscle strain that was acute and resolved.  The Veteran's 1961 Report of Physical Examination, for the purpose of enlistment, found his spine and musculoskeletal system clinically normal.  A review of the service treatment records finds not one complaint, report, or request for treatment for any aspect of the Veteran's back or spine.  Indeed, that the Veteran's service treatment records were reviewed and followed him ship to ship is clear from the notations by service clinicians in October 1963, August 1964, and November 1965.  These notations indicated that the Veteran had been examined and found physically qualified for transfer.  As well, the February 1966 Report of Physical Examination, prepared for separation from service, found his spine and musculoskeletal system to be clinically normal.  

The Veteran testified at the February 2009 DRO hearing that he had been injured in late 1964 while performing his duties.  These duties included preparing for test firing of torpedoes and his task was to roll or maneuver these 4,000 pound torpedoes into position, usually by pushing them with his legs.  The Veteran described an incident after maneuvering the torpedoes when his "back" hurt.  He testified that he sought treatment from the corpsman, who assessed that the Veteran pulled some muscles, and gave him aspirin.  See Transcript p.3.  While the Veteran initially testified that "it" became progressively worse from there, later in the hearing he testified that "generally it did go away."  See Transcript p. 6.  He then testified that "as time proceeded it got worse" such that over the next three years he proceeded to take several aspirin a day.  

The Board observes that the Veteran was separated from service in March 1966, so any injury that may have occurred in late 1964 was only a year and a half from service separation.  The Board finds that at best the Veteran suffered an acute injury to his "back" that was assessed as a muscle strain and, as he testified, "generally, it did go away."  Therefore, whatever symptom of this muscle strain he experienced resolved and the symptoms of a muscle strain of the back were not chronic in service.  As well, the Veteran's vague, contradictory account of his symptoms being chronic in service is not credible and has little probative value in the face of the November 1965 notation that he had been examined and found fit for transfer, as well as the February 1966 service separation physical that assessed his spine as clinically normal.  

The Board has found there were no chronic symptoms of a lumbar spine disorder in service.  The singular described episode of muscle strain in service did not lead to chronic symptoms of a back disorder in service.  In fact, no mention of muscle strain or lumbar spine disorder symptomatology appears to have been made at the service separation examination.  Such contemporaneous history by the Veteran on multiple occasions during treatment in service, and contemporaneous clinical findings at service separation, are highly probative that neither a lumbar spine disorder, or even chronic symptoms of lumbar spine disorder or chronic symptoms of muscle strain, were not shown in service.  Based on this evidence, which includes both the Veteran's own contemporaneous in-service reports of symptoms and history and clinical findings, the Board finds the Veteran did not incur an in-service lumbar spine injury nor experience chronic symptoms of a lumbar spine disorder in service.   

The Board also finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptomatology of a lumbar spine disorder since service.  In addition to the negative complaints and findings at service separation, post-service medical records do not reflect post-service continuity of symptoms for a lumbar spine disorder.  

The Veteran testified at the DRO hearing that he sought medical treatment for his "back" by 1967, after treating the pain himself with aspirin.  See Transcript pages 3, 6.  There is no evidence of degenerative changes in the lumbar spine within one year of service.  By 1969, approximately three years after service, the Veteran reported undergoing the first of five surgeries on his lumbar spine, all described as "spinal fusions" of the L1-L5.  His last surgery was in 2005; however, the original claim submitted in October 2007 had indicated that the Veteran was in a private hospital, treated by Dr. W, as recently as September 2006.  

Upon a complete review of the claims file, the Board observes that in July 1972 the Veteran submitted a request to VA to use his educational benefits to undergo a class in welding.  Such an application to study a physically demanding craft as welding in 1972 is difficult to reconcile in the Veteran's favor with his more recent memory of experiencing back pain continuously from service separation that was of such severity that he underwent "spinal fusion" surgery of the lumbar vertebrae in 1969.  The Board finds this application for educational benefits for welding is some evidence that weighs against continuity of symptoms of a lumbar spine disorder.

Private treatment reports dated in 2007 include complaints about a great variety of disorders, though only the May 2007 entry noted the Veteran experienced "chronic back pain."  There was no reference to service in any aspect, or even a precise assessment as to the pathology that caused the "back pain."  The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  

This first objective reference to "back pain" in May 2007 comes over forty years after the Veteran separated from service.  Following the DRO hearing , the Veteran submitted two x-ray study photos of his pelvis, dated April 2007, that show spinal pins in the lower lumbar spine.  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense, 1 Vet. App. at 356 (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In direct contrast to the more recent assertions of severity of the Veteran's claimed lumbar spine disorder after service and reports of having undergone five (5) lumbar spine "spinal fusion" surgeries of the L1-L5 vertebrae, not one surgery report or treatment report for any of these surgeries was submitted to VA.  As discussed above, the Veteran failed to return to VA a completed VA Form 21-4142 for Dr. W's records.  Dr. W. was identified as the Veteran's recent surgeon at the DRO hearing (Transcript, p. 10).  This demonstrated silence on the part of the Veteran is evidence that weighs against the assertion of continuous post-service symptoms of a low back disorder.  Therefore, the Board finds that the weight of the evidence shows that the Veteran did not experience continuous lumbar spine disorder symptoms since service separation.

The Board further finds that the weight of the evidence demonstrates that the current lumbar spine disorder is not related to service.  The Veteran submitted a February 2008 statement by Dr. W.  In this statement, Dr. W reported treating the Veteran for his "back pain," but did not indicate how long he treated the Veteran or whether he was still treating him.  No medical records review was indicated.  
Dr. W. identified the Veteran's current back disorder as a "multilevel degenerative process" and, without explanation, opined that the Veteran's pushing of torpedoes in service was "a contributing factor" for the current back disorder.  Dr. W's statement does not explain what the other causative or contributing factors were.  

Dr. W's statement reflects no review of the accurate facts or history in this case, no review of service treatment records or post-service treatment records, or review of any medical records, only the history related by the Veteran.  Dr. W's opinion also lacks factual thoroughness, and the bases of the opinion are not stated.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (stating that factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the thoroughness and detail of the opinion).  The February 2008 private physician's assessment is very vague when considered with all the medical evidence in the claims file, which contained no findings of spine abnormality in service (1965) and upon separation from service (1966), the vague accounts of seeking treatment to include "spinal fusion" surgery in 1969, after which he applied for training in 1972 for the physically taxing work of a welder, and the Veteran testimony of 40 years of employment for a aviation manufacturer, that included 20 years on the assembly line.  See Transcript p. 9.  Dr. W's statement does not indicate that these facts were reported to him, or that he was aware of such facts from any source, or that he considered such specific facts in rendering his opinion. 

Dr. W recorded the Veteran's factually inaccurate history of the "pain" as having begun in the military (no specific date) and of pushing 4000 pound torpedoes as part of his job, though no specific reports of in-service low back injury due to pushing the torpedoes, no reports of any symptoms other than pain, and no reports of any diagnosis of low back disorder in service or in the 40 year post-service period.  This is the essence of the Veteran's claim and is already well established in the record.  As the Board's analysis above demonstrates, the Veteran did not experience any chronic symptoms of low back disorder, including muscle strain, during service.  While an examiner can render a current diagnosis based upon his examination of the veteran, the Court has held that, without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board does not reject Dr. W's opinion solely because it is based upon history supplied by the Veteran, but because in light of all the evidence it is based on factually inaccurate assumptions.  The Board may reject such a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).

Based on the inaccurate factual assumption of continuous low back symptom of "pain" in service and since service, Dr. W opined that it was "likely" that pushing the 4000 pound torpedoes was a contributing factor in the pain.  Dr. W. identified the Veteran's current back disorder as a "multilevel degenerative process" and that rolling the torpedoes and pushing them with his legs was the onset of the "back pain."  Dr. W does not explain how muscle strain 40 plus years ago while the Veteran pushed with his legs contributed to a degenerative process in some unspecified aspect of the Veteran's lumbar spine currently.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  For these reasons, the Board finds that the entire February 2008 statement by Dr. W has no probative value. 

The claims file contains no competent medical evidence even suggesting a relationship between the currently-diagnosed lumbar spine disorder, status post five (5) spinal fusion surgeries, and the Veteran's service.  Indeed, there is no credible evidence of in-service lumbar spine injury or disease to which any such opinion could relate any current lumbar degenerative disc disease.  As discussed above, the Board has found only that in-service the Veteran experienced a muscle strain that resolved, that is, did not manifest chronic symptoms in service or continuous symptoms since service.  

While the Veteran is competent to report symptoms that he has experienced at any time, including low back pain, the matter of the etiology of a diagnosed disorder of degenerative arthritis requires medical expertise to determine because it is a specific disability ascertained by x-ray or other clinical testing and involves medical knowledge as to the period of development of the degenerative process.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  For this reason, the Veteran's mere assertion that his currently diagnosed degenerative process of the lumbar spine is somehow related to activities in service, in the absence of any factual support of even continuity of post-service symptomatology, has no tendency to relate the current low back disorder to service.  

The Veteran would be competent to establish a nexus to service by credible reports of continuous symptoms of low back disorder since service separation; however, in this case, as the analysis above demonstrates, such recent assertions by the Veteran of chronic low back disorder symptoms, including pain during service, and continuous symptoms of low back disorder, including pain, since service separation, have been weighed against all the lay and medical evidence of record and have been found to be inconsistent with the more contemporaneous lay reports by the Veteran and clinical findings, as well as the absence of complaints or treatment for decades after service, so as not to be credible.  

For these reasons, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for a lumbar spine disorder, including multilevel degenerative process.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a lumbar spine disorder, claimed as a back disorder, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


